ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— The state insists in its motion for rehearing that if we intended in our original opinion to say that there were no circumstances which tended to show that the money of Mrs. Hues was taken, or that tended to corroborate appellant’s confession, we were in error. There seems no question but that the state might legitimately prove that at or about the time of the alleged theft, Mrs. Hues made a complaint charging the loss or theft of her money. The case was reversed for the admission of testimony as to statements made by Mrs. Hues individuating and pointing out that she claimed appellant was the party who-got her property, which would be clearly hearsay. Nor do we mean to say that the testimony of the justice of the peace, eliminating the hearsay matter just indicated, added to that of Mr. Ford and other proof as to. appellant’s financial circumstances, and the small wages he was making, etc., might not suffice to satisfy a jury that appellant’s confession was. sufficiently corroborated. The state may be able to prove by circumstantial evidence the want of consent of Mrs. Hues to the taking of the-property, and may be able to corroborate appellant’s extra-judicial confession by proof from other people of facts which tend to show .him connected with the taking of the property. Believing, however, that the former-opinion was correct in holding the admission of the hearsay statements of-Mrs. Hues incompetent, and that for this the case was properly reversed,, the motion for rehearing of the state will be overruled.

Overruled.